16 F.3d 1220NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Helen MAYFIELD, Plaintiff-Appellant,v.MICHIGAN BOARD OF LAW EXAMINERS;  State Bar of Michigan;Michael Francks;  Dennis Path, Defendants-Appellees.
No. 93-1883.
United States Court of Appeals, Sixth Circuit.
Jan. 21, 1994.

Before:  MILBURN and BOGGS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Helen Mayfield, a pro se Michigan resident, appeals a district court judgment dismissing her civil rights complaint filed pursuant to 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking injunctive, declaratory, and monetary relief, Mayfield sued the Michigan Board of Law Examiners, the State Bar of Michigan, and the Executive Director and the Chief Investigator of the Michigan Bar alleging a plethora of constitutional, statutory, and common law claims.  The essence of Mayfield's complaint was that the defendants violated her civil rights by concluding that she did not possess the character and integrity required to be a licensed attorney in the State of Michigan.  Mayfield did not state in what capacity she sued the individual defendants.


3
The district court granted defendants' motion for summary judgment concluding that it lacked jurisdiction to entertain the complaint.  In her timely appeal, Mayfield argues that the district court erred by dismissing the complaint for lack of jurisdiction.


4
Upon de novo review, we conclude that the district court was without jurisdiction to entertain Mayfield's complaint.   See District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 485-86 (1983).


5
Accordingly, we affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.